Title: Nicholas P. Trist to James Madison, 25 March 1827
From: Trist, Nicholas P.
To: Madison, James


                        
                            
                                Dear Sir
                            
                            
                                
                                    Tufton
                                
                                March 25th ’27.
                            
                        
                        I owe you many apologies for so late an acknowledgment of your kind favor of the 2. inst.; but it was
                            postponed some days unavoidably; and then, by the daily expectation of learning Mr Key’s final decision, which to the
                            very last, I entertained some hope would be such as I wished. There is considerable intimacy subsisting between Mrs D.
                            & Mrs K, by means of which I had derived some knowledge of Mr K’s circumstances; and under these, the
                            renunciation of an office in which he could annually lay by a couple of thousand dollars, and thus within a short period
                            secure an independence, appeared so preposterous a step, even had the residence been a purgatory, that I could not but
                            believe that when the final moment arrived, his purpose would fail. Some time ago, I heard a rumor of the kind you hint
                            at, in connexion with the new University; and at first, considering that he is of the "liberal" school, thought it not
                            unlikely that such might be his views. But his wife tells her friend that he has no views whatever; laments the measure
                            herself, & thinks that it will be disapproved by his friends. In confirmation of this, his letter announcing the
                            step to them has not received an answer. Mr Cabell was in the neighborhood last week, and was to write to you from Genl.
                            Cocke’s, on the subject of the loan and other matters, among which is an arrangement with the Medical school of
                            Philadelphia, highly interesting to the University, whereby they are to count the time spent at the latter as part of that
                            required for graduation with them. I had not the pleasure of seeing him, but have understood that he spoke in decided
                            terms of Captn. Crozet as the successor of Mr Key. As I have had a considerable part in introducing this gentleman into
                            our state, it is proper for me to speak to you on the subject without reserve. It was I who first turned his attention
                            towards Virginia, and through whose instrumentality he was thought of as Chief Engineer. On becoming aware of his
                            acquirements and talents as a professor, my first desire was that he should be secured for our University. But Mr
                            Jefferson’s opinions were made up on the subject, very wisely as I now think, in favor of England. Until very lately, this
                            idea has continued, in every respect, a very favorite one with me; and it still is so, but in
                                some respects only. My opinion as to his qualifications as professor, is unchanged; but,
                            the more I recollect and reflect on him as a member of the University circle, the more determined I become in my
                            preference of an Englishman, if one is to be had. My observation has satisfied me of the justness of a surmise once made
                            by Genl. Breckenridge at the board, that the hold you have on the most valuable of the professors is not a very strong
                            one. Hence the importance of making the place as agreeable as possible, in every particular; and of adding an agreeable
                            rather than an unpleasant or a negative family to their circle. Now, Mr C., as an individual, is very capable of making
                            himself a pleasant companion; but Mr C., as a neighbor and en famille, would not be at all to the taste of any one family
                            there. Once, in conversation with Dr Dunglison, on this very subject, he insisted strongly on the great importance of the
                            disposition of the individual. As I have had occasion to touch on the feeble tenure by which you hold these gentlemen,
                            permit me to recall to you the transactions at the last meeting, on the subject of the chairman. At first, the proceedings
                            passed off very smoothly, and I hoped that the matter would not be stirred. But reflexion gradually awakened suspicion and
                            discontent or rather disapprobation. Several enquiries were made of me which I found it difficult to evade. From the very
                            first indeed, it was thought that the office on its present footing being an entirely new institution, fairness required
                            that it should have been left open to all. Afterwards arose the surmise that the immediate object of the excluding clause
                            might be to prevent the election of some particular individual. Lastly that it might be the intention of the board to
                            appoint a permanent chairman. On this, the conviction was expressed that the professors would thereupon all resign. "I do
                            not know how it would be when the moment arrived; but such are my own feelings at present, and such do I believe the
                            feelings of the others to be." This conversation, I believe, was entirely unpremeditated, and not at all with a view to
                            its being repeated. I think it a pity that the elective principle should be so obnoxious to some of the members. Could it
                            only be preserved until the five years are past, I am satisfied that by that time experience would have refuted all
                            objections to it. My acquaintance with the faculty tells me that there are three, perhaps four, of its members who would
                            make as good presidents as could be wished. Of these, Mr L. is second, but by no means first, on my list. In other
                            qualities, Dr D. is fully his equal; and he is too good natured, while the Dr has an uncommon
                            share of the best kind of gentlemanly, dispassionate, firmness. To my observation, the doctor is decidedly the most
                            popular man, among the faculty; and at least equally so with any of them, with the students. He is the centre of a circle
                            composed of Lx T. & E.; and his house a rendezvous where they are constantly dropping in, with the utmost
                            familiarity. Dr. is more intimate by far, with him than with any other; and so is K. than with any other except L. As to
                            poor Dr. B., I have lost all hope of him; unless indeed a "cure for drunkenness" that I see advertised in a late Albion,
                            whereby a mortal aversion for liquor and an appetite for animal food are simultaneously created, could be administered to
                            him. He seems to become every day more "ventri obediens".  I never observed so rapid
                            a deterioration of mind as has taken place in him; and I fear that he will scarcely hold out the five years.
                        At the time your last letter arrived, the period for one of Genl. Cocke’s visits was come; yet, ascertaining
                            from a gentleman just through that neighborhood that he was at home, and there being no late
                            intimation from him of this visit, I concluded on forwarding the letter to Bremo. I was told at the P. office that the
                            proper name of the place to which you directed is tavern and not p. office. I was not able to
                            learn from any one Genl. Breckenridge’s precise address. But as he lives within a few miles of that place I directed to
                            Fincastle, with a request to the p. master that the letter should be forwarded to the proper office. A few days previous,
                            the Genl. passed through Charlottesville on his return from a northern excursion. In mentioning Mr. Nulty of Philadelphia
                            to you, did I call him Nuttal, as I perceive you have done? The mistake is unimportant; yet I
                            took the liberty of correcting it in the letter to Genl. Cocke, because, if my memory serves me, the Genl. once told me he
                            had heard him highly spoken of, and he would not have known him under the misnomer.
                        I shall take the earliest opportunity of sounding the professors on the subject of a fit successor to Mr K.
                            Some symptoms have appeared of Dr Emmet’s being anxious to see the New-York Dr Adrain in the place, (a brother Irishman)
                            and it would surprise me far less to hear of an application from that quarter, than it would grieve me to see it for a
                            moment entertained. He is famous as an editor of Hutton’s mathematics, of which he has published God knows how many
                            editions, a book that I do not believe any real mathematician of the present day, can look into without vexation and
                            disgust.
                        It will afford you some entertainment, I think, to look over some speculations in the accompanying papers,
                            under the head "Wealth & Misery." To my mind they have proved as satisfactory as any thing I ever read; and have
                            established beyond a doubt that the appalling evils which are impending over England are inherent in the commercial
                            principle of distribution. That under this principle, every individual of the productive class, whose bread depends on the
                            exchange which he shall receive for the objects produced by him, is in constant danger of starvation. The wonderful
                            discoveries and improvements of this wonderful age making it uncertain whether some of them will not render the production
                            of those objects so easy and expeditious, as to make them as cheap almost as the elements, far too cheap at least, to get
                            a living by producing them. Tracy calls the forty years intervening between Montesquieu’s book & his own
                            "prodigieuses annees"! Not a year comes but deserves this epithet in comparison with its predecessor.
                        We cannot express our gratitude for the many kind invitations to Montpellier, nor the pleasure we should
                            experience in going there. But I do not know when it will be in our power to do so. Mrs Trist has been promising a visit
                            to her Aunt Cary ever since our marriage; this was to precede that to Montpellier, & was to be paid in the winter.
                            Now it is put off  till towards the close of April, when the Carysbrook carriage will be up, & she contemplates
                            going down in it. On her return thence, I hope an early opportunity will offer for her visit to Mrs. Madison, to whom
                            please present our affectionate regards. Seeing that Virginia is so hard to move, I should have done myself the pleasure
                            of taking a ride down to Orange alone, had I been able conscientiously to have taken the time from the many employments
                            which press upon me. But the distance to my office, and the exercise indispensable to my health, together with my feelings
                            of languor & debility, consume so much of it, that my regular day slips away, without any thing being done in the
                            many thousand things I have to do. And withal, I am beginning to lose all hope of our having a constitution worth living
                            under. Dr. Dunglison has been giving me mercury, bitters, and soda; and with a sensible good effect. But there is a limit
                            to all improvement in me; and that, very far short of the state of health which would enable me to apply my mind eight or
                            nine hours a day. Swimming in the head, langour and feelings of unprovoked lassitude, never suffer a day to pass without
                            giving proof of the lodgment they have made in my constitution; and often, they keep up their fire all day long. With
                            affectionate gratitude,
                        
                            
                                Nichs. Ph: Trist
                            
                        
                    We still continue to receive pretty much the same accounts from Boston. Latterly,
                            however, Mrs R’s spirits do not seem to be so good. She writes that she is very nervous. Mr J. R. went off a few weeks
                            ago, on short notice, to Albany, whither he was called by Yates & McIntyre. He calculated on being back about the
                            end of the month.